Per Curiam:
The services other than those mentioned in subdivisions (a), (b) and (c) contained in the second conclusion of law of the decision were not rendered by the defendants Wilcox and Ballachey as executors, but were rendered by the defendant Wilcox and his associates as individuals at the special instance and request of the plaintiff. The plaintiff did not directly or indirectly authorize the defendants as executors to pay for such services or charge such payments against the plaintiff. Consequently in this action the defendants are not entitled to credit for such payments. Nothing in this case adjudicates any claim which the defendants Wilcox and Ballachey may have against the plaintiff by reason of services rendered. All concur, except Taylor, J., not voting. Present- — • Hubbs, P. J., Clark, Sears, Taylor and Sawyer, JJ. Interlocutory judgment affirmed, with costs.